On Rehearing
Petitioner’s brief on rehearing contains the following statement:
“If trespassing cattle do not damage crops, shade or fruit trees or ornamental shrubs and flowers the right to pen up never accrues to the land owner.”
In the quoted statement, petitioner misconceives the law. § 82, Title 3, Code 1940, recites in pertinent part as follows:
“Any person who is the owner of, or in the lawful possession of, any land, or the agent of any such person, shall have the right to take possession of any livestock or animal found at large, uncontrolled, on his premises, or on premises of which he has charge, * *
As we read the statute, the right to take possession of trespassing cattle is not subject to the condition precedent that such cattle must first have damaged crops, shade or fruit trees, or ornamental shrubs or flowers. The presence of the cattle at large and uncontrolled on the land without the landowner’s consent is all that the statute requires to confer on the landowner the right to take possession of the trespassing cattle.
Defendant also complains that the result here is unjust in that the trial court is affirmed in holding: on the one hand, that plaintiff could not maintain detinue because he had not first brought action before a justice of the peace; but on the other hand, that defendant could maintain his plea of recoupment without first going before a justice of the peace.
Whether such argument be valid or not, it does not have application to any point or decision of the Court of Appeals which was presented to us for review by argument in brief originally filed in support of the petition for certiorari. In his brief in support of the petition, petitioner argued that the Court of Appeals erred in two particulars, namely: (1) In holding that the statute does not require a summons to be issued by the clerk on a plea in recoupment; and (2) In holding that the plea in recoupment was not subject to demurrer on the ground that the plea failed to allege damage to crops, shade or fruit trees, ornamental shrubs, or flowers. We responded to petitioner’s argument on the two points wherein petitioner insisted that the Court of Appeals erred. Those were the only points before us. On petition for certiorari to review opinion of Court of Appeals, the Supreme Court will consider only those points decided by the Court of Appeals which are adequately argued in brief filed in support of the petition for certiorari. Bradford v. Harris, 251 Ala. 386, 37 So.2d 677; Walker v. Ingram, 251 Ala. 395, 37 So.2d 685; Coffee County v. Berry, 256 Ala. 381, 54 So.2d 792; Atlantic Coast Line R. Co. v. Vise, 262 Ala. 329, 78 So.2d 661.
Petitioner says further that he is in the position of having a final judgment against *68him for the damages and expenses caused by his cattle, but that if he should pay that judgment he would, because he failed in the detinue action, still be liable on his bond if he fail to return the cow and calf to defendant.
The question of petitioner’s liability on his bond is not now before us. The situation in that respect is not unlike the controversy reported in Bagley v. Prestwood, 24 Ala. App. 485, 137 So. 313, certiorari denied 223 Ala. 521, 137 So. 314; Prestwood v. Bagley, 227 Ala. 316, 149 So. 817. If the parties cannot adjust their differences in the light of the principles there indicated, petitioner may seek protection of his rights in a court of equity.
Opinion extended.
Application overruled.
LAWSON, STAKELY and MERRILL, JJ., concur.